                                                                       ~@;,     •

                                                                         ~l)lllJ
                                                                      01\f ~                0.CV,tp1
                                                                        A61             -        '"OOJ-.
                                             I                         {J.   /er"'I. ~ - :;'Vf'll'f
                    UNITED STATES DISTRICT COURT      ~El:O!atr/Haa ik)I
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA "'>I c%~~.11;, ~~
                         NORTHERN DIVISION                       'Clo,1u- -~
                                                                                                ~«.:
                           No. _)..:,£1-0I--
                                 _____       I~ _
                                                D_ _ __


UNITED STATES OF AMERICA               )
                                       )
             v.                        )             INDICTMENT
                                       ).
TOBY PAINTER                           )




      The Grand Jury charges that:

                                     Count One

      On or about January 13, 2018, in the Eastern District of North Carolina, and

elsewhere, the defendant, TOBY PAINTER, did knowingly employ, use, persuade,

induce, entice, and coerce a minor to engage in sexually explicit conduct for the

purpose of producing a visual depiction of such conduct. The visual depiction was

transported and transmitted using any means and facility of interstate and foreign
                                                                                    '
commerce; all in violation of Title 18, United States Code, Sections 2251(a) and (e).


                                     Count Two

      On or about January 15, 2018, in the Eastern District of North Carolina, and

elsewhere, the defendant, TOBY PAINTER, did knowingly employ, use, persuade,

induce, entice, and coerce a minor to engage in sexually explicit conduct for the

purpose of producing a visual depiction of such conduct. The visual depiction was




           Case 2:19-cr-00019-D Document 1 Filed 10/09/19 Page 1 of 5
transported and transmitted using any means and facility of interstate and foreign

commerce; all in violation of Title 18, United States Code, Sections 225l(a) and (e).


                                    Count Three

      On or about January 19, 2018, in the Eastern District of North Carolina, and

elsewhere, the defendant, TOBY PAINTER, did knowingly employ, use, persuade,

induce, entice, and ·coerce a minor to engage in sexually explicit conduct for the

purpose of producing visual depictions of such conduct .. These visual depictions were

transported and transmitted using any means and facility of interstate and foreign

commerce; all in violation of Title 18, United States Code, Sections 2251(a) and (e).


                                    Count Four

      On or about January 19, 2018, at a time separate and apart from the conduct

constituting Count Three of this indictment, in the Eastern District of North

Carolina, and elsewhere, the defendant, TOBY PAINTER, did knowingly employ,

use, persuade, induce, entice, and coerce a minor to engage in sexually explicit

conduct for the purpose of producing visual depictions of such conduct. These visual

depictions were transported and transmitted using any means · and facility of
                            \




interstate and foreign commerce; all in violation of Title 18, United States Code,

Sections 2251(a) and (e).


                                    Count Five

      Beginning in or around December 2017, and continuing through on or about

January 20, 2018, in the Eastern District of North Carolina, and elsewhere, the


                                     2
           Case 2:19-cr-00019-D Document 1 Filed 10/09/19 Page 2 of 5
defendant, TOBY PAINTER, did knowingly use any facility and means of interstate

and foreign commerce to persuade, induce, entice, and coerce any individual who had

not attained the age of 18 years to engage in any sexual activity for which any person

can be charged under North Carolina state law, that is, second degree sexual

exploitation of a child (N.C.G.S. § 14-190.17), and under federal law, that is,

production of child pornography (18 U.S.C. § 2251(a)); in violation of Title 18, United

States Code, Section 2422(b).




                    [Remainder of page intentionally left blank]




                                     3
           Case 2:19-cr-00019-D Document 1 Filed 10/09/19 Page 3 of 5
                                FORFEITURE NOTICE

        The defendant is hereby given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

        Upon conviction of one or more of the offenses set forth in Counts One through
                                                                                            (


Five above, TOBY PAINTER, the defendant herein, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 2253(a):

       1.   any visual depiction or book, magazine, periodical, film, videotape, or other

            matter which contains any such visual depiction, which was produced,

            transported, mailed, shipped or received in violation of the offense(s);

       2.   any property, real or personal, constituting or traceable to gross profits or

            other proceeds obtained from the offense(s); and

       3.   any property, real or personal, used or intended to be used to commit or to

            promote the.commission of such offense(s) or any property traceable to such

            property.

        Upon conviction of the offense set·forth in Count Five above, TOBY PAINTER,

the ·defendant herein, shall forfeit to the United States, pursuant to Title 18, United

States Code, Sections 2428:

  1.    any property, real or personal, that was used or intended to be used to commit

        or to facilitate the commission of the offense; and

  2.    any property, real or personal, constituting or derived from any proceeds

       obtained, directly or indirectly, as a result of the offense.

       If any of the above-described forfeitable property, as a result of any act or

omission of the defendant


                                       4
             Case 2:19-cr-00019-D Document 1 Filed 10/09/19 Page 4 of 5
     a.   cannot be located upon the exercise of due diligence;

     b.   has been transferred or sold to, or deposited with, a third person;

     c.   has been placed beyond the jurisdiction of the court;

     d.   has been substantially diminished in value; or

     e.   has been commingled with other property which cannot be divided without

          difficulty,

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of said defendant up to the value of

the above forfeitable property.

                                               A TRUE BILL




                                               DATE:     l 0\   l\ \ I ~
                                                       ~~~-~-+-,~~~-




ROBERT J. HIGDON, JR.·
United States Attorney


By:fittP.~
   J     D. PUG       ·
   Assistant United States Attorney
   Criminal Division




                                      5
            Case 2:19-cr-00019-D Document 1 Filed 10/09/19 Page 5 of 5
